                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                LITTLE ROCK DIVISION


DAVID EUGENE OPPIE                                                             PLAINTIFF


v.                                   No: 4:17-cv-620-JM-PSH


TIM RYALS; CAPT.                                                             DEFENDANTS
CHRISTOPHER RIEDMUELLER;
and GARY ANDREWS


                                          JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied.

       DATED this 29th day of October, 2018.



                                                       _______________________________
                                                       UNITED STATES DISTRICT JUDGE
